Case 1:20-cr-00314-JMS-TAB Document1 Filed 02/21/20 Page 1 of 1 PagelD #: 1

FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF INDIANA FEB 21 2020

INDIANAPOLIS DIVISION
U.S. CLERK'S OFFICE

INDIANAPS: NANA

UNITED STATES OF AMERICA, )
)

Plaintiff, )

)

Vv. ) CAUSE NO. 1:20-mj-0166

)

DONTE SWINTON )
)

)

)

Defendant. )

APPEARANCE

Comes now, Josh J. Minkler, United States Attorney for the Southern District of Indiana,
by Jayson W. McGrath, Assistant United States Attorney for the Southern District of Indiana,

and enters his appearance as counsel for the United States of America.

Respectfully submitted,

JOSH J. MINKLER
United States Attorney

By: MEZA
‘Tayson(W. McGrath =!’
Assistant United States Attorney
